- Provided by MZ Technologies NEW YORK 212-530-5000 FAX: 212-530-5219 LOS ANGELES 213-892-4000 FAX: 213-629-5063 WASHINGTON , D.C. 202-835-7500 FAX: 202-835-7586 LONDON 44-20-7615-3000 FAX: 44-20-7615-3100 FRANKFURT 49-(0)69-71914-3400 FAX: 49-(0)69-71914-3500 MILBANK, TWEED, HADLEY & M c CLOY LLP Av. Paulista, 1079  8 o andar CEP 01311-200  São Paulo  SP Brazil TEL: 55-11-2787-6282 FAX: 55-11-2787-6469 MUNICH 49-89-25559-3600 FAX: 49-89-25559-3700 BEIJING 8610-5969-2700 FAX: 8610-5969-2707 HONG KONG 852-2971-4888 FAX: 852-2840-0792 SINGAPORE 65-6428-2400 FAX: 65-6428-2500 TOKYO 813-5410-2801 FAX: 813-5410-2891 October 4, 2010 BY EDGAR AND FACSIMILE Mr. Andrew Mew Division of Corporation Finance Securities and Exchange Commission treet, N.E. Washington, D.C. 20549-0405 Phone Number: (202) 551-3377 Re: Brazilian Distribution Company Form 20-F for the year ended December 31, 2009 Commission File No. 001-14626 Dear Mr. Mew: Brazilian Distribution Company ( Companhia Brasileira de Distribuição , the  Company ) has received the Staffs comment letter dated September 2, 2010 concerning the above-referenced filing on Form 20-F. On behalf of the Company, we hereby kindly request that the deadline for filing a response to the aforementioned comment letter be postponed to October 15, 2010. Even though the Companys response to the Staffs comments is substantially complete, part of the information in our response is still subject to internal procedures of our auditors Ernst & Young Auditores Independentes. There are certain issues raised by the Staff's letter that may involve other issuers, which has caused a more time-consuming review process, one that is still underway by Ernst & Young Auditores Independentes. We apologize for the inconvenience. If you have any questions or wish to discuss any matters relating to the foregoing, please contact me at (011-55-11) 2787-6282. Very truly yours, /s/ Andrew B. Jánszky Andrew B. Jánszky cc: Donna Di Silvio, Staff Accountant
